DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed 8/4/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-2 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the injection device as claimed, specifically including wherein said dose limit nut is provided with dose limiting endstop features which are engageable with one or more formations comprising a change in a depth of said thread of the plunger element so as to limit axial travel of said dose limit nut with respect to said plunger element, so as to limit maximum and minimum doses of medicament which can be set by the user, and wherein said dose limit nut further comprises a last dose rotary endstop feature which prevents further rotation of said dose limit nut with respect to said drive shaft so as to prevent the user from setting a dose that is greater than an injectable volume of medicament remaining in said medicament container.
The closest prior art is Kjeldsen et al. (US 2015/0065963 A1).  Kjeldsen discloses an injection device (see Fig. 1) comprising: a dose selector (dosage selector 200), rotatable by a user to set a dose to be ejected from the injection device (see par. [0094]); a drive assembly (drive member 500 and piston rod 800) including a drive shaft (drive member 500) and a plunger element (piston rod 800) configured to move a stopper (piston 13) so as to expel medicament through an opening in a medicament container (cartridge 10) (see par. [0084]), the drive assembly (drive member 500 and piston rod 800) being capable of providing an axial force for ejecting a dose of medicament from the medicament container (cartridge 10) (see par. [0084]); a dose limit nut (drive nut 700) rotationally coupled to but not axially coupled to said drive shaft (drive member 500) (see par. [0089]), wherein said plunger element (piston rod 800) is threaded so that the dose limit nut (drive nut 700) is engaged with said plunger element 
However, Kjeldsen fails to state wherein said dose limit nut is provided with dose limiting endstop features which are engageable with one or more formations comprising a change in a depth of said thread of the plunger element so as to limit axial travel of said dose limit nut with respect to said plunger element, so as to limit maximum and minimum doses of medicament which can be set by the user, and wherein said dose limit nut further comprises a last dose rotary endstop feature which prevents further rotation of said dose limit nut with respect to said drive shaft so as to prevent the user from setting a dose that is greater than an injectable volume of medicament remaining in said medicament container.

Dependent claims 2 and 5-20 are allowed by virtue of their dependency on allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.